SohNeider, J.,
concurring. I would add that the scenes of “Vixen,” which we have found are proscribed by the statute, are totally unrelated to the balance of the movie. If it should be argued that their purpose is to emphasize the message of the film — assuming it has one — my answer is simply that there are uncounted other ways to utter of to underscore an abstract idea. An act of simulated coition performed in the nude is one way, at least, which is not constitutionally protected under the circumstances presented by this case.
The prohibited scenes, however they may appeal incidentally to the sexually curious or voracious, may be worthy of protection in a controlled environment, but, as a part of “Vixen,” they were not, nor are they proposed to be, exhibited for any claimed educational or scientific value.